NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ZHIDONG ZHU,                                     No. 08-71535

               Petitioner,                       Agency No. A096-345-836

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Zhidong Zhu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order summarily dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. Reviewing for abuse of discretion, Perez v. Mukasey, 516 F.3d

770, 773 (9th Cir. 2008), we deny in part and dismiss in part the petition for

review.

      The IJ did not abuse his discretion in denying Zhu’s motion to reopen

because written notice of the hearing was mailed to Zhu and to his counsel of

record, and the motion was untimely filed three years after the issuance of the

April 13, 2004, in absentia order. See 8 C.F.R. § 1003.23(b)(4)(ii).

      The IJ also did not abuse his discretion in determining the evidence of

religious persecution was insufficient to establish a showing of changed country

conditions in China, see 8 C.F.R. § 1003.23(b)(4)(i), and that evidence of

smugglers’ threats was insufficient to establish prima facie eligibility for asylum,

withholding of removal, and relief under the Convention Against Torture, see

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th Cir. 2006) (prima facie

eligibility is established “where the evidence reveals a reasonable likelihood that

the statutory requirements for relief have been satisfied”).

      We lack jurisdiction to consider Zhu’s contention that the IJ incorrectly

determined that Zhu was removable as charged because Zhu failed to exhaust this

contention before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (generally requiring exhaustion of claims before the BIA).


                                           2                                     08-71535
      We lack jurisdiction to review Zhu’s contention that the IJ should have

invoked his sua sponte authority to reopen his proceedings. See Ekimian v. INS,

303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  08-71535